Citation Nr: 0005680	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim with respect to whether the character of the 
claimant's discharge constitutes a bar to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant had active service from March 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  An unappealed April 1980 RO decision held that the 
character of the claimant's discharge constituted a statutory 
bar to VA benefits; this decision was continued by an 
unappealed November 1992 RO decision.

2.  Evidence received since the November 1992 decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  

3.  Compelling circumstances warranted the appellant's 
absence without leave from October 1968 to November 1969.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
with respect to whether the character of the claimant's 
discharge constitutes a statutory bar to VA benefits is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  

2.  The claimant's discharge from the military is not a 
statutory bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 
(West 1991); 38 C.F.R. § 3.12(c)(6) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 1980 RO decision found that the character of the 
claimant's discharge constitutes a statutory bar to VA 
benefits under 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6) on 
the basis of his absence without authority for a continuous 
period of 180 days or more.  A November 1992 RO decision 
continued to find that the appellant's discharge constituted 
a bar to VA benefits.  The appellant is now seeking to reopen 
his claim with respect to whether his discharge constitutes a 
statutory bar to VA benefits.  With respect to this claim, 
the Board finds, as discussed below, that he has submitted 
new and material evidence.  

The evidence of record prior to the November 1992 RO decision 
included service records reflecting that the appellant had 
been the subject of a special court-martial resulting in his 
conviction for being absent without leave from October 20, 
1968, until November 18, 1969.  The appellant's DD Form 214 
reflects that the appellant did not have foreign and/or sea 
service and that his only decoration was the National Defense 
Service Medal.  A February 1970 service memorandum for review 
contained a reference to a written statement by the claimant 
indicating that the reason he was requesting a discharge was 
for the purpose of trying to save his marriage.

Subsequent to the November 1992 RO decision additional 
evidence has been added to the record including evidence 
reflecting that the appellant served in Vietnam for almost 
one year and that during this service he received wounds in 
combat on three separate occasions for which he was awarded 
the Purple Heart Medal the first time, and Gold Stars in lieu 
of the Purple Heart Medal for the second and third wounds.  
Testimony has also been offered with respect to a fire in the 
home where the appellant's spouse resided during his active 
service as well as the appellant's perceived threat to his 
life prior to his absenting himself in October 1968. 

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  A discharge under honorable 
conditions is binding on VA as to the character of discharge.  
A discharge or release from service under one of the 
conditions specified in this section is a bar to the payment 
of benefits unless it is found that the person was insane at 
the time of committing the offense causing such discharge or 
release or unless otherwise specifically provided.  Benefits 
are not payable when the former service member was discharged 
or released by reason of a discharge under other than 
honorable conditions issued as a result of an absence without 
official leave for a continuous period of at least 180 days.  
This bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.  Length and character of 
service exclusive of the period of prolonged absence.  
Service exclusive of the period of prolonged absence should 
generally be of such quality and length that it can be 
characterized as honest, faithful and meritorious and of 
benefit to the nation.  Reasons for the absence without leave 
that are entitled to be given consideration when offered by 
the claimant include family emergencies or obligations, or 
similar types of obligations or duties owed to third parties.  
The reasons for the absence without leave should be evaluated 
in terms of the person's age, cultural background, 
educational level and judgmental maturity.  Consideration 
should be given to how the situation appeared to the person 
himself, and not how the adjudicator might have reacted.  
Hardship or suffering incurred during overseas service, or as 
a result of combat wounds or other service incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time the prolonged absence without leave period began.

If a claim was previously finally denied, a claimant must 
submit new and material evidence in order to reopen his 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, and which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
appellant has presented new and material evidence.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Prior to 
the November 1992 RO denial there was no evidence of record 
indicating that the appellant had participated in combat in 
Vietnam or been awarded the Purple Heart Medal.  Neither was 
there evidence that the home in which the appellant's wife 
was residing had sustained a fire with considerable damage or 
that the appellant perceived his life to be in danger 
immediately prior to his extended absence without leave.  In 
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it was 
noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  While the matter 
currently before the Board does not involve an injury or 
disability, it does involve circumstances surrounding the 
appellant's absence for a period greater than 180 days.  
Considering this, the Board concludes that the new evidence 
relating to the appellant's service and his extended absence 
contributes "to a more complete picture of the circumstances 
surrounding the origin" of his extended period of absence 
without leave.  Id.  Therefore, new and material evidence has 
been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108.

The appellant has offered extensive testimony with respect to 
an accusation he made while in Vietnam that resulted in the 
reduction of rank of the officer who led his platoon.  He has 
indicated that upon his return to the United States this 
individual was present at the same Marine base and the 
appellant's perception at that time was that the identified 
individual intended to have him harmed.  Testimony has also 
been offered with respect to a fire that occurred in the home 
where the appellant's wife was residing that resulted in 
substantial damage to the first floor, causing his spouse, 
her grandmother, and her parents to all be required to reside 
on the upper floor.  Testimony has also indicated that the 
appellant and his spouse had a newborn child that existed 
coincident with his extended absence without leave as well as 
indicating that the appellant worked two jobs during this 
absence to help provide additional support to his family.  
The appellant has also testified that after risking his life 
for 11 months and 27 days in Vietnam it was of substantial 
distress to him to return to the Marine base in the United 
States and perceive that his life continued to be in danger.

The Board observes that at the time of the appellant's entry 
onto active duty he was 17 years of age, noting that he was 
born in June 1948 and entered active service in March 1966.  
The appellant's DD Form 214 also reflects that his education 
consisted of 2 1/2 years of high school.

With consideration of the appellant's combat service, 
including being wounded on three separate occasions during 
that service, his perception of continued threat to his life 
upon his return to the United States, which is deemed to be 
credible by the Board in light of the appellant's age, 
educational level and judgmental maturity, as well as the 
appellant's family circumstances enumerated above, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not there were compelling circumstances resulting 
in the appellant's absence without leave from October 1968 to 
November 1969.  In resolving all doubt in the appellant's 
behalf, his absence without leave for a continuous period of 
greater than 180 days was a result of compelling 
circumstances and this absence does not constitute a 
statutory bar to VA benefits under 38 U.S.C.A. § 5303; 
38 C.F.R. § 3.12.


ORDER

The claimant's discharge under other than honorable 
conditions does not constitute a statutory bar to VA benefits 
and, to this extent, the appeal is granted.  


REMAND

The May 1980 VA administrative decision, continued by the 
November 1992 decision, reflects that multiple periods of 
absence without leave were considered and determined to have 
constituted willful and persistent misconduct.  Willful and 
persistent misconduct would constitute a regulatory bar to VA 
benefits under 38 C.F.R. § 3.12(d)(4).  In light of the 
Board's decision above concluding that the absence without 
leave in excess of 180 days did not constitute a statutory 
bar, further adjudication with respect to whether or not the 
appellant's discharge was a result of willful and persistent 
misconduct is warranted.  

The record reflects that an attempt has been made to obtain 
all of the appellant's service personnel records.  However, a 
response from the National Personnel Records Center, received 
in March 1999, reflects that they were on loan to the 
military Board for Correction of Naval Records.  The 
appellant's claims file does not contain his service medical 
records.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should request the appellant's 
complete service medical records, 
including any psychiatric records, as 
well as his complete service personnel 
records.  These records should be 
associated with the claims file.  

2.  The RO should adjudicate whether the 
character of the claimant's discharge 
constitutes a regulatory bar to VA 
benefits.  

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, both the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals






